DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

 Response to Amendment
	Applicant has submitted amendments to the claims on 06/21/2022. Claim 1 has been amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input acceptance unit, modeling unit, parameter setting unit, driven body arrangement unit, projection image generation unit in claim 1 and its dependent claims; machine information processing unit, machine type setting unit in claim 2 and its dependent claims; view point selection unit in claim 5, display control unit in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the plurality of units mentioned in claims 1-6, 0007 of the instant application explains that the plurality have the structure of the machine tool control device. 0015 of the instant application further explains that machine tool control device has a CPU. 
Therefore, for the purpose of examination, it will be understood any processor based system that is able to perform the claimed function of the various units corresponds to the units claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (US PUB. 20170308055, herein Hoshino) in view of Ji (US PUB. 20180192043) in further view of Fukuda et al (US PUB. 20110029098, herein Fukuda). 

Regarding claim 1, Hoshino teaches A machine tool control device which controls a machine tool having a plurality of drive axes (0059, 0044), the machine tool control device comprising: 
an input acceptance unit which accepts an input from outside (0064, 0044); 
and a modeling unit which models a driven body which is driven by the drive axes on virtual 3D space (0084 “a main spindle head 14, a tool T, a table 16, and a workpiece W arranged on the table 16 are displayed by a three-dimensional image”, 0059 fig. 7, fig. 8), 
wherein the input acceptance unit has a parameter setting unit in which a parameter designating an operating condition of the plurality of drive axes is inputted (0064 “the operator selects an operation mode of the machine tool. Operation mode selection buttons 49a to 49d for selecting operation modes of the machine tool are arranged in the operation switch part 44. The operator sets a type of an operation as an operation mode in the machine tool. The operation mode of the machine tool can be changed by pressing the desired operation mode selection buttons 49a to 49d.”, 0059), 
and wherein the modeling unit (0044) includes: 
a driven body arrangement unit which arranges a model of the driven body on the virtual 3D space (0084, the driven body is arranged in the virtual 3D space), based on the parameter inputted in the parameter setting unit (0064-0066, 0094, the operator chooses an operation mode of the machine tool as described in 0064 and 0065. 0066 further explains that the three dimensional image of the machine tool is shown.)
While Hoshino teaches two dimensional imaging capability (0163) and further teaches model of the driven body arranged by the driven body arrangement unit (0084), Hoshino does not teach and a projection image generation unit which generates a two-dimensional projection image of only one or more exterior surfaces of the driven body in a plane extending along exactly two of the plurality of drive axes of the model of the driven body arranged by the driven body arrangement unit.
Ji does teach and a projection image generation unit which generates a two-dimensional projection image of only one or more exterior surfaces of the driven body [in a plane extending along exactly two of the plurality of drive axes] of the model of the driven body arranged by the driven body arrangement unit (0033 “and the three-dimensional display system includes:…a first driving structure configured to drive one of the projection body and the optical reflector to rotate… an image processor configured to decompose a three-dimensional image of an object to be displayed to obtain a plurality of two-dimensional images at different cross-sections of the three-dimensional image, and configured to send the plurality of two-dimensional images to the at least one projector. The at least one projector is configured to project the plurality of two-dimensional images”, 0033, 0016,0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the 3D modeling of a driven body teachings of Hoshino with the two and three dimensional display teachings of Ji since the references are both directed towards displaying of machine tools and because Ji teaches a means for displaying all the details that need to be presented with a 360 degree perspective and from every angle of the 360 degrees (0005). 
Hoshino and Ji do not teach of only one or more exterior surfaces of the driven body in a plane extending along exactly two of the plurality of drive axes.
Fukuda teaches of only one or more exterior surfaces of the driven body (taught by Ji) in a plane extending along exactly two of the plurality of drive axes (0011 “a display control unit that references the data stored in the storage unit, makes a display unit display a top view illustrating arrangement of the operation areas at a given point of time on a temporal axis”, 0067, fig. 11 shows a plane extending along the x and y axis only of the plurality of drive axes). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the 3D modeling of a driven body teachings of Hoshino and the two and three dimensional display teachings of Ji with the display projection teachings of Fukuda since Fukuda teaches a means for being able to avoid design interferences through its displaying means (0009-0010). 

Regarding claim 5, Hoshino, Ji and Fukuda teach the machine tool control device according to claim 1. 
Hoshino further teaches wherein the input acceptance unit further includes a view point selection unit which accepts a selection of a view point in the virtual 3D space, and wherein the projection image generation unit generates a projection image of the model of the driven body as viewed from the view point selected by the view point selection unit (0129 “the display control part 22 displays the three-dimensional image of a part selected by the operator on a display part 28. In step 152, the display control part 22 detects pressing of a predetermined auxiliary apparatus 33 in the image.”)

Regarding claim 6, Hoshino, Ji and Fukuda teach the machine tool control device according to claim 1. 
 Hoshino further teaches further comprising a display control unit which displays the projection image generated by the projection image generation unit (0129 “the display control part 22 displays the three-dimensional image of a part selected by the operator on a display part 28. In step 152, the display control part 22 detects pressing of a predetermined auxiliary apparatus 33 in the image.”)

Regarding claim 7, Hoshino, Ji and Fukuda teach a machine tool comprising: 
a machine tool control device according to claim 1 (taught by Hoshino as shown above); 
and a plurality of drive axes driven by the machine tool control device (Hoshino 0059, 0044).

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (US PUB. 20170308055, herein Hoshino) in view of Ji (US PUB. 20180192043) in further view of Fukuda et al (US PUB. 20110029098, herein Fukuda) in further view of Hahn (US PUB. 20100292822). 

Regarding claim 2, Hoshino, Ji and Fukuda teach the machine tool control device according to claim 1. 
Hoshino further teaches wherein the modeling unit further includes a machine information processing unit which stores a plurality of machine type information sets that specify a configuration of the plurality of drive axes, 
wherein the input acceptance unit further includes a machine type setting unit which accepts a selection of any of the plurality of machine type information sets (0010 “the type of the machine tool may be changed, or the machine tool may be changed to a machine tool made by a different manufacturer”)
and wherein the driven body arrangement unit arranges the model of the driven body based on the machine type information set selected by the machine type setting unit (0010, 0080 “A screen for showing a state of the machine tool during execution of a program is displayed by pressing a selection part 51d.”, users select the machine tool and display of the model of machine tool takes place)
While Hoshino teaches selecting the machine type setting, Hoshino and Ji do not explicitly teach wherein the modeling unit further includes a machine information processing unit which stores a plurality of machine type information sets that specify a configuration of the plurality of drive axes.
Hahn teaches wherein the modeling unit further includes a machine information processing unit which stores a plurality of machine type information sets that specify a configuration of the plurality of drive axes (0091 “equip the control device with each of the tools 141a-d and 130 so that the workpiece can be machined by each of the tools 141a-d and 130 after the control device 110 has been equipped with the respective tool by the tool changing device 142.” -0092 , 0116 “a tool is selected in step S503 as the predetermined tool for the n-th machining path, which is not equal to the tool predetermined for the (n-1)-th machining path. In this case, the step S504, "determining a tool change", follows in which a tool change is determined”, 0041 “the control device enabling the control of the tool relative to the clamped workpiece with a three-dimensional free tool movement and a free tool orientation about at least 5 axes”, 0147 0162, 0050 “generate a respective virtual 3D model of the blank geometry of the workpiece, the machining geometry of the workpiece, the finished part geometry of the workpiece, the difference geometry and/or the machine tool.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the visualization of machine tools and selection of machine tool teachings of Hoshino and the 2D displaying teachings of Ji and the axes based projection teachings of Fukuda with the machine selection and visualization teachings of Hahn since Hahn teaches a means for allowing tool changes so as to prevent damaging of the finished part (0149) and also allows for reducing time spent machining (0014). 

Regarding claim 3, Hoshino, Ji, Fukuda and Hahn teach the machine tool control device according to claim 2.
Hoshino further teaches wherein the projection image generation unit generates an image including information that indicates a coordinate system without the model of the driven body, prior to the machine type information set being selected by the machine type setting unit (0010, 0080 “A tool information screen for inputting, displaying or editing information on the tool can be displayed by pressing a selection part 51b for tool information. A coordinate information screen for inputting, displaying or editing coordinate information can be displayed by pressing a selection part 51c for coordinate information. A screen for showing a state of the machine tool during execution of a program is displayed by pressing a selection part 51d.”, users choose which information they would like to view by pressing selection parts as shown in fig. 7. Users choose whether to see coordinate information by pressing 51C. Users choose to see the state of the machine tool during execution of program is done by pressing 51D and they further choose to display/edit tool information by selecting 51B.).

Regarding claim 4, Hoshino, Ji, Fukuda and Hahn teach the machine tool control device according to claim 2. 
Hahn further teaches wherein the driven body arrangement unit arranges the model of the driven body, based on an initial machine type information set which is set in advance, prior to the machine type information set being selected by the machine type setting unit (0050 “generate a respective virtual 3D model of the blank geometry of the workpiece, the machining geometry of the workpiece, the finished part geometry of the workpiece, the difference geometry and/or the machine tool.”, 0148 “The tool change determination unit 709 comprises the previously predetermined tool 130 on the machine tool, that is, the tool with which the control device 110 of the machine tool is equipped. In a case in which the tool selection unit 708 selects a tool as the predetermined tool 130 for another machining path, this predetermined tool 130 being a different one than the tool previously equipped in the control device 110 of the machine tool 100, the tool change determination unit 709 determines a tool change so that the tool with which the control device 110 of the machine tool 100 is equipped is exchanged for by the predetermined tool 130 determined for the next machining path.”, machine tool is arranged and displayed. Default tools are changed based on the machining path and the new tool is displayed as well.)

Response to Arguments
Applicant’s arguments, filed 06/21/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hoshino et al (US PUB. 20170308055, herein Hoshino) in view of Ji (US PUB. 20180192043) in further view of Fukuda et al (US PUB. 20110029098, herein Fukuda).
Applicant argues on page 5 that the cited prior art does not teach of only one or more exterior surfaces of the driven body in a plane extending along exactly two of the plurality of drive axes. Ji teaches only one or more exterior surfaces of the driven body (0033, 0016,0036). 
Fukuda further teaches in a plane extending along exactly two of the plurality of drive axes (0011). 
Therefore, claims 1-7 are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116